Citation Nr: 1011475	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  02-00 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability with bilateral leg symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO in 
Indianapolis, Indiana, currently holds jurisdiction over the 
claim.

The Veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in March 2002.  Then, in 
December 2006, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
Transcripts of his testimony have been associated with the 
claims file.

In a decision dated March 2007, the Board reopened a prior 
final decision which had denied service connection for a back 
condition, and then denied a claim of service connection for 
a lumbar spine disability with bilateral leg symptoms on a 
merits review.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).

In a decision dated December 31, 2008, the Court remanded the 
Board's March 2007 decision pursuant to the terms of a Joint 
Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties to the JMR have determined that the Veteran has 
not been provided adequate notice under 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159 regarding his right to submit lay 
evidence relating his present medical condition or disability 
to service.  The case, therefore, is remanded to provide the 
additional notice required by the JMR.

The parties to the JMR next found that the Board did not 
provide an adequate discussion regarding the credibility of 
the Veteran's assertions of inservice back injury and 
symptomatology, whether the "presumption of aggravation" 
has been rebutted by "clear and unmistakable evidence," and 
whether VA has a duty to obtain additional medical 
examination or opinion.

At the outset, the Board must clarify the applicable legal 
standards of review in this case.  VA's general service 
connection entitlement statutes authorize compensation 
payment for "injury" or "disease" contracted in the line 
of duty, or for inservice aggravation of a preexisting 
"injury" or "disease."  See 38 U.S.C.A. §§ 1110, 1131.

The Veteran was not noted to have any disease or disability 
upon his entrance into active service.  See Veteran's May 
1972 enlistment examination.  As a matter of law, the Veteran 
is presumed to have entered service in sound condition.  
38 U.S.C.A. § 1111.  As a general rule, the presumption of 
soundness is rebutted only where clear and unmistakable 
evidence shows that a disease or disability existed prior to 
service and that such disease or disability clearly and 
unmistakably was not aggravated by service.  VAOPGCPREC 3-
2003 (Aug. 28, 2003).

Important for this decision, congenital or development 
defects may not be service-connected as they are not deemed 
"diseases" or "injuries" for VA compensation purposes.  
38 C.F.R. § 3.303(c).  VA's General Counsel has noted that 
the term "disease" as used in 38 U.S.C.A. §§ 1110 and 1131 
and the term "defect" as used in 38 C.F.R. § 3.303(c) are 
mutually exclusive, so that service connection may be granted 
for diseases, but not defects, of a congenital, 
developmental, or familial origin.  VAOPGCPREC 82-90 (July 
18, 1990).  Compensation is payable, however, for injury 
superimposed upon a congenital defect.  Id.

The distinction between "disease" and "defect" is also 
important for purposes of applying the presumption of 
soundness under 38 U.S.C.A. § 1111.  Quite simply, the 
presumption of soundness under 38 U.S.C.A. § 1111 does not 
apply to congenital/developmental defects as they are not 
deemed "diseases or injuries" within the meaning of 
38 U.S.C.A. §§ 1110 and 1131.  Monroe v. Brown, 4 Vet. App. 
513, 515 (1993); Quirin v. Shinseki, 22 Vet. App. 390, 397 
(2009); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 
2003).

In this case, the Veteran was first found to demonstrate X-
ray evidence of a transitional type vertebrae in December 
1976.  This abnormality was later described as unilateral 
lumbarization of S-1 (VA X-ray examination report dated 
January 1977), a segmentation anomaly of six lumbar segments 
of the lumbosacral spine with the lowest left transverse 
process articulating with the left first sacral segment 
and/or a transitional vertebral body described as L6 (private 
X-ray examination report dated June 1991), or a lumbarilized 
S1 (private magnetic resonance imaging (MRI) report dated 
June 1991).  The June 1991 MRI examination also described 
congenital spinal canal narrowing.

A February 2001 VA examiner medically classified the 
Veteran's lumbarization/transitional vertebra and spinal 
canal narrowing as developmental variations.  The Veteran 
does not dispute this characterization, as he reiterates 
treating physician diagnoses of him having a "birth 
defect."  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (a lay person is competent to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical profession.)

Thus, the medical evidence in this case demonstrates that the 
Veteran manifests two separate developmental/congenital 
defects which are not subject to service connection under 
38 U.S.C.A. §§ 1110 and 1131.  As they are defects, the 
concepts of the presumption of soundness or aggravation of 
pre-existing disability have no applicability in this case.  
Monroe, 4 Vet. App. at 515 (1993); Quirin, 22 Vet. App. at 
397; Terry, 340 F.3d at 1385-86.  See generally 38 U.S.C.A. 
§§ 1111, 1153.  

With respect to congenital "defects," VA's General 
Counsel's opinion concluded as follows:

It is clear that congenital or developmental 
defects may not be service-connected because they 
are not diseases or injuries under the law.  See, 
e.g., Thompson v. United States, 405 F.2d 1239 
(Ct.Cl.1969).  We must caution, however, that 
many such defects can be subject to superimposed 
disease or injury.  If, during an individual's 
military service, superimposed disease or injury 
does occur, service-connection may indeed be 
warranted for the resultant disability. 

In the JMR, on page 4-5, it was stated that in January 1977, 
approximately four months after separation from service, the 
appellant had the early manifestations of arthritis as shown 
on x-ray.  The evidence of record shows that in January 1977 
a doctor stated that a review of the Veteran's lumbar films 
showed lumbarization of the lower vertebra with a scoliosis 
and some spurring.  

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2009).  
The issue on appeal for consideration is whether the 
Veteran's current back disability was incurred in service, to 
include the sub-issue whether his current back disability 
results from an injury or disease superimposed on his 
congenital defects.  There is no issue of "aggravation," as 
contemplated by 38 U.S.C.A. §§ 1111 or 1153.

On page 5, the parties to the JMR took issue with the fact 
that the February 2001 VA examination report "offered no 
analysis or opinion with respect to whether the Appellant's 
back injury during service could have aggravated the 
congenital defect of his spine."  Again, the Board notes 
that a congenital "defect" is not subject to 
"aggravation," although service connection could be awarded 
for disability resulting from a superimposed disease or 
injury.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent 
with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159 regarding the types of evidence 
and/or information deemed necessary to 
substantiate his claim of service 
connection for a lumbar spine disability 
with bilateral leg symptoms, to include 
specific notice of his right to submit lay 
or medical evidence relating his present 
medical condition or disability to 
service. 

2.   Provide the Veteran's claims file to 
an appropriate specialist, or, if 
considered necessary, schedule a VA 
examination.  The specialist should 
identify the current low back disabilities 
and indicate the date of onset for each 
such disorder identified.  A discussion of 
the supporting medical reports, with 
rationale, must accompany the conclusions 
reached by the specialist.  

3.  Upon completion of the above, 
readjudicate the Veteran's claim of 
service connection for a lumbar spine 
disability with bilateral leg symptoms.  
If the claim remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
an appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

